Exhibit 10.1

Standby Letter of Credit Agreement

(Standard Version)

To induce Wells Fargo Bank, National Association and/or any of its branches or
affiliates (individually and collectively, “Bank”), in its sole discretion, to
issue one or more standby letters of credit (as may be amended from time to
time, each a “Credit” and collectively, the “Credits”) at the request of the
undersigned (individually and collectively, “Applicant”; jointly and severally,
if more than one) and for the account of Applicant named in the Application (as
defined below), Applicant agrees that the following terms and conditions of this
Standby Letter of Credit Agreement (this “Agreement”) shall apply to any Credit:

1. Applications/Instructions. The request to issue or amend a Credit (an
“Application”) shall be irrevocable and in such form as Bank shall from time to
time require or agree to accept (including any type of electronic form or means
of communication). Inquiries, communications and instructions (whether written,
facsimile or in other electronic form approved by Bank) regarding a Credit, each
Application and this Agreement are each referred to herein as “Instructions”.
Bank’s records of the content of any Instruction will be conclusive.

2. Applicant’s Reimbursement and Payment Obligations and Terms.

 

  (a) United States Dollar Drawings. For each Credit payable or purporting to be
payable in United States Dollars, Applicant shall, as to clause (i) below,
reimburse Bank, and as to all other clauses below, pay Bank:

 

  (i) the amount of each drawing paid by Bank under the Credit on the same
Business Day (as defined below) such drawing is paid by Bank, if under a sight
draft or demand presentation paid by Bank under such Credit, and at least one
(1) Business Day prior to the date when payment is to be made under a time draft
(or acceptance relating thereto) or deferred payment obligation;

 

  (ii) a letter of credit fee (the “Letter of Credit Fee”) at a per annum rate
equal, for each Credit, to the Applicable Rate multiplied by the maximum undrawn
amount thereof as of the date of determination, payable annually in advance with
respect to each Credit (i) upon issuance and (ii) thereafter, upon the
commencement of each annual renewal or extension period (each, an “Anniversary
Date”). Applicant shall not be entitled to any refund or credit for any portion
of any previously paid Letter of Credit Fee for any reason, including
cancellation, termination, drawing or expiration of a Credit, a rating change or
a change from the Unsecured Option to the Secured Option (including a change to
the Secured Option required by Section 2(c));

 

  (iii) in addition to the Letter of Credit Fee, commissions, fees and charges
in respect of the Credit (including, commissions and fees for issuance,
transfer, assignment of proceeds, amendments and drawings and of any adviser,
confirming institution or entity or other nominated person), at such rates,
amounts and times as Bank and Applicant shall mutually agree (or if no
agreement, the rates then customarily charged by Bank);



--------------------------------------------------------------------------------

  (iv) interest on each amount payable under this Agreement for each day from
and including the date such payment is due through the date of payment, on
demand, at a rate per annum (calculated on the basis of a 360-day year for the
actual number of days elapsed) equal to the lesser of (A) the Prime Rate (as
defined below) plus 4% and (B) the highest rate permitted by applicable law;

 

  (v) Bank’s charges, costs and expenses (including the reasonable legal fees,
charges and disbursements of any counsel (including in-house counsel fees and
allocated costs) to Bank incurred in connection with the protection or
enforcement of Bank’s rights under this Agreement and any correspondent’s
charges, with interest from the date paid or incurred by Bank through the date
of payment by Applicant, on demand, at a rate per annum equal to the lesser of
(A) the Prime Rate plus 4% and (B) the highest rate permitted by applicable law;

 

  (vi) if as a result of any Change in Law (as defined below), Bank determines
that the cost to Bank of issuing or maintaining any Credit is increased, or any
amount received or receivable by Bank under this Agreement is reduced, or Bank
is required to make any payment in connection with any transaction contemplated
hereby, then such additional amount or amounts, on demand, as Bank determines
will compensate Bank for such increased cost, reduction or payment (save for
those amounts which are attributable to a FATCA Deduction required to be made by
Applicant); and

 

  (vii) as used in this Agreement, the following capitalized terms have the
meanings ascribed to such terms:

 

  (A) “Anniversary Date” is defined in Section 2(a)(ii).

 

  (B) “Applicable Rate” means, for any period, the percentage rate per annum at
which the Letter of Credit Fee is accruing during such period as set forth in
the Pricing Schedule, based on Applicant’s selection of the Secured Option or
Unsecured Option as set forth herein.

 

  (C) “Applicant” is defined in the introductory paragraph of this Agreement.

 

  (D) “Application” is defined in Section 1.

 

  (E) “Bank” is defined in the introductory paragraph of this Agreement.

 

  (F) “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks are authorized or required to close at the place where
Bank is obligated to honor a presentation or otherwise act under a Credit.

 

  (G)

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or

 

2



--------------------------------------------------------------------------------

  application by any Governmental Authority of any law, rule, regulation or
treaty, or (c) the making or issuance by any Governmental Authority of any
request, rule, guideline or directive, whether or not having the force of law;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any regulatory
authorities shall, in each case, be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued.

 

  (H) “Credit” is defined in the introductory paragraph of this Agreement.

 

  (I) “Drawing Document” is defined in Section 2(g)(ii).

 

  (J) “Event of Default” is defined in Section 7.

 

  (K) “FATCA” means: (a) sections 1471 to 1474 of the US Internal Revenue Code
1986 or any associated regulations or other official guidance; (b) any treaty,
law, regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the US and any other
jurisdiction, which (in either case) facilitates the implementation of clause
(a) above; or (c) any agreement pursuant to the implementation of clauses (a) or
(b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

 

  (L) “FATCA Deduction” means a deduction or withholding from a payment under a
Credit or this Agreement required by FATCA.

 

  (M) “Funds at Lloyd’s” has the meaning attributed to such term in Lloyd’s
Membership Byelaw (no. 5 of 2005).

 

  (N) “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, territorial,
provincial, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

  (O) “Guarantor” is defined in Section 7(a).

 

  (P) “Guaranty” means the Parent Guaranty by Parent in favor of Bank, as
amended, restated, supplemented or otherwise modified from time to time.

 

  (Q) “Indemnified Person” is defined in Section 4(a).

 

3



--------------------------------------------------------------------------------

  (R) “Instructions” is defined in Section 1.

 

  (S) “ISP” is defined in Section 4(b).

 

  (T) “Letter of Credit Fee” is defined in Section 2(a)(ii).

 

  (U) “Lloyd’s” means, as the context so requires, the Society incorporated by
Lloyd’s Act 1871 by the name of Lloyd’s and/or the Council of Lloyd’s
established by Lloyd’s Act 1892.

 

  (V) “Lloyd’s Credit” means a Credit that has been or will be included in
Applicant’s Funds at Lloyd’s.

 

  (W) “Member” means a corporate member of Lloyd’s.

 

  (X) “Obligations” is defined in Section 2(g).

 

  (Y) “Parent” means ProAssurance Corporation, a Delaware corporation.

 

  (Z) “Person” is defined in Section 2(g).

 

  (AA) “Pricing Schedule” means the Schedule attached hereto identified as such.

 

  (BB) “Prime Rate” means the rate of interest most recently announced within
Bank at its principal office as its “Prime Rate”, with the understanding that
the Prime Rate is one of Bank’s base rates and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto, and is evidenced by the recording thereof after its announcement in
such internal publication or publications as Bank may designate. Each change in
the Prime Rate shall be effective from and including the date such change is
announced as being effective.

 

  (CC) “Required Balance” is defined in Section 2(c).

 

  (DD) “Secured Option” is defined in Section 2(c).

 

  (EE) “Security Agreement” means a Pledge and Security Agreement between Parent
and Bank in substantially the form heretofore agreed between the parties, as
amended, restated, supplemented or otherwise modified from time to time.

 

  (FF) “Senior Credit Agreement” means the Credit Agreement, dated as of
April 15, 2011, entered into between, amongst others, Parent as borrower, U.S.
Bank N.A. as administrative agent, lead arranger and sole bookrunner, Wells
Fargo Bank, N.A. as syndication agent and the lenders named therein, as amended
by an amendment agreement dated September 28, 2012 and as may be further
amended, amended and restated, supplemented, extended or replaced (however
fundamentally) from time to time.

 

4



--------------------------------------------------------------------------------

  (GG) “Standard Letter of Credit Practice” is defined in Section 4(b).

 

  (HH) “Syndicate” means Syndicate Number 1729 at Lloyd’s.

 

  (II) “Taxes” is defined in Section 2(d).

 

  (JJ) “UCP” is defined in Section 4(b).

 

  (KK) “Unsecured Option” is defined in Section 2(c).

 

  (b) Foreign Currency Drawings. If the amount drawn or demanded to be paid
under any Credit is not in United States Dollars, Applicant agrees to reimburse
or pay under Section 2(a) above the United States Dollar equivalent of the
amount computed at Bank’s selling rate, as of the date of Applicant’s
reimbursement or payment. Notwithstanding the foregoing, Bank may, at its sole
and absolute discretion, require or permit Applicant to reimburse or pay under
Section 2(a) above in the applicable non-United States Dollars currency.

 

  (c)

Pricing Options. Subject to the terms hereof, Applicant may request from time to
time that the Applicable Rate be determined pursuant to either the secured
pricing option (the “Secured Option”) or the unsecured pricing option (the
“Unsecured Option”). Each election of a pricing option shall take effect on the
date of issuance or Anniversary Date of a Credit, as the case may be, and shall
remain in effect until the next Anniversary Date (or until termination,
cancellation or expiration of such Credit, if sooner or if such Credit is not
thereafter renewed or extended). In order to request the Secured Option,
(i) Applicant shall deliver written notice to Bank not less than 30 days prior
to the next scheduled Anniversary Date (provided that such notice shall not be
required if the Secured Option will apply as of the date of issuance of the
initial Credit), (ii) Parent shall execute and deliver to Bank the Security
Agreement and any deposit account control agreement (a “Control Agreement”)
required by Bank, and (iii) Applicant shall deliver to the deposit account
subject to the Security Agreement (the “Account”) in a manner satisfactory to
Bank cash collateral in an amount not less than 110% of the U.S. Dollar
equivalent of the aggregate undrawn amount of all Credits then issued and
outstanding (the “Required Balance”), and (iv) Bank shall have a valid,
perfected, first-priority lien upon and security interest in the Account and
such cash collateral as contemplated by the Security Agreement and any Control
Agreement required by Bank. For so long as the Secured Option is in effect,(i)
cash collateral shall be maintained in the Account in an amount not less than
the Required Balance (but Parent shall have the ability to withdraw funds from
the Account, so long as the Required Balance is maintained), and (ii) in the
event and on such occasion that the Required Balance exceeds the amount of cash
collateral in the Account (whether as a result of currency fluctuations or
otherwise), Applicant or Parent shall, within three Business Days of
notification by Bank thereof or, if earlier, within five Business Days of
Applicant or Parent becoming aware thereof, post additional cash collateral to
the Account in an amount at least equal to such excess. Once the Secured Option
applies, Applicant may thereafter elect the Unsecured Option upon 30 days’ prior
written notice to Bank and subject to the terms hereof, and on the effective
date of such election, Bank shall release its lien upon and security interest in
the Account and cash collateral as provided herein and in the Security
Agreement; provided that Applicant may not elect the Unsecured Option (and Bank
shall not be obligated to release its lien and security interest) if an Event of
Default has occurred and is continuing. All Credits shall collectively be
subject to only one pricing option at any time. For purposes

 

5



--------------------------------------------------------------------------------

  of calculating the Required Balance, Bank may determine its selling rate and
make such calculation at any time and from time to time in its discretion.
Notwithstanding the foregoing or any other provision of this Agreement or any
other Credit Document, Applicant shall be required immediately to elect the
Secured Option, post cash collateral to the Account in an amount at least equal
to the Required Balance, and satisfy the other conditions to the Secured Option
set forth herein upon the occurrence of any of the following: (i) Bank ceases to
be a lender under the Senior Credit Agreement; (ii) an Event of Default occurs
and is continuing; or (iii) Parent’s obligations under the Senior Credit
Agreement are required to be secured by collateral.

 

  (d) Immediately Available Funds; No Withholding. All reimbursements and
payments shall be made in immediately available funds, free and clear of and
without deduction (other than a FATCA Deduction) for any present or future Taxes
(as defined below), set-off or other liabilities, at such time and to such
location as Bank may designate from time to time. Applicant shall pay all
withholding, stamp and other Taxes imposed by any taxing authority on
reimbursement or payment under any Credit and this Agreement, and shall
indemnify Bank against all liabilities, costs, claims and expenses resulting
from Bank having to pay or from any omission to pay or delay in paying any Tax
save that such indemnity shall not apply to the extent a liability, cost, claim
or expense relates to a FATCA Deduction required to be made by Applicant.
“Taxes” means all taxes, fees, duties, levies, imposts, deductions, charges or
withholdings of any kind (other than federal and state income taxes and
franchise taxes imposed on Bank).

 

  (e) FATCA Deductions.

 

  (i) Each party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.

 

  (ii) Each party shall promptly upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the party to whom it is making the payment.

 

  (f) Automatic Debit and Set-Off. Bank may (but shall not be required to),
without demand for reimbursement or payment or notice to Applicant, and in
addition to any other right of set-off that Bank may have, debit any account or
accounts maintained by Applicant with any office of Bank (now or in the future)
and set-off and apply (i) any balance or deposits (general, special, time,
demand, provisional, final, matured, unmatured, contingent or absolute) in the
account(s) and (ii) any sums due or payable from Bank, to the payment of any and
all amounts owed by Applicant to Bank.

 

  (g) Obligations Absolute. Applicant’s reimbursement and payment obligations
under this Section 2 are absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including, without limitation:

 

  (i) any lack of validity, enforceability or legal effect of any Credit or this
Agreement or any term or provision therein or herein;

 

6



--------------------------------------------------------------------------------

  (ii) payment against presentation of any draft, demand or claim for payment
under any Credit or other document presented for purposes of drawing under any
Credit (individually, a “Drawing Document” and collectively, the “Drawing
Documents”) that does not comply in whole or in part with the terms of the
applicable Credit or which proves to be fraudulent, forged or invalid in any
respect or any statement therein being untrue or inaccurate in any respect, or
which is signed, issued or presented by a Person (as defined below) or a
transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Credit;

 

  (iii) Bank or any of its branches or affiliates being the beneficiary of any
Credit;

 

  (iv) Bank or any correspondent honoring a drawing against a Drawing Document
up to the amount available under any Credit even if such Drawing Document claims
an amount in excess of the amount available under the Credit;

 

  (v) the existence of any claim, set-off, defense or other right that Applicant
or any other Person may have at any time against any beneficiary, any assignee
of proceeds, Bank or any other Person;

 

  (vi) any time, waiver or consent granted to, or composition with, Applicant or
any other Person;

 

  (vii) any insolvency or similar proceedings; or

 

  (viii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section, reduce,
release, prejudice, discharge, or provide a right of set-off against, the
Obligations (as defined below), whether against Bank, the beneficiary or any
other Person;

provided, however, that subject to Section 4(b) below, the foregoing shall not
release Bank from such liability to Applicant as may be finally determined
pursuant to Section 11 below against Bank following reimbursement and/or payment
of the Obligations. “Obligations” means all obligations and liabilities,
including without limitation, reimbursement and other payment obligations and
liabilities, of Applicant to Bank arising under, or in connection with, this
Agreement, including, without limitation, Section 4 below, any Application or
any Credit, whether matured or unmatured, absolute or contingent, now existing
or hereafter incurred. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
governmental authority or other entity.

3. Applicant’s Responsibility. Applicant is responsible for preparing and/or
approving the final text of the Credit as issued by Bank, irrespective of any
assistance Bank may provide such as drafting or recommending text or by Bank’s
use or refusal to use text submitted by Applicant. Applicant understands that
the final form of any Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Bank and Applicant hereby consents to such
revisions and changes. Applicant is solely responsible for the suitability of
the Credit for Applicant’s purposes. Applicant will examine the copy of the
Credit and any other documents sent by Bank in connection with the Credit and
shall promptly notify Bank of any non-compliance with Applicant’s Instructions
and of any discrepancy in any document under any presentment or other
irregularity. Applicant understands and agrees that Bank is not required to
extend the expiration date of any Credit for any reason, and with respect to any
Credit containing an

 

7



--------------------------------------------------------------------------------

“automatic amendment” to extend the expiration date of such Credit, Bank, in its
sole and absolute discretion, may give notice of nonrenewal of such Credit and,
if Applicant does not at any time want such Credit to be renewed, Applicant will
so notify Bank at least fifteen (15) calendar days before Bank is required to
notify the beneficiary of such Credit or any advising bank of such nonrenewal
pursuant to the terms of such Credit.

4. Indemnification: Limitation of Liability.

 

  (a) Indemnification. Applicant agrees to indemnify and hold harmless Bank
(including its branches and affiliates), its correspondents and each of their
respective directors, officers, employees, attorneys and agents (each, including
Bank, an “Indemnified Person”) from and against any and all claims, suits,
judgments, liabilities, losses, fines, damages, penalties, interest, costs and
expenses (including expert witness fees and reasonable legal fees, charges and
disbursements of any counsel (including in-house counsel fees and allocated
costs) and all expenses of arbitration or litigation and in preparation
thereof), which may be incurred by or awarded against any Indemnified Person
(the “Costs”), and which arise out of or in connection with, or as a result of:

 

  (i) any Credit or any pre-advice of its issuance;

 

  (ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any Indemnified Person in connection with any
Credit;

 

  (iii) any action or proceeding arising out of, or in connection with, any
Credit or this Agreement (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Credit, or for the wrongful dishonor of, or
honoring a presentation under, any Credit;

 

  (iv) any independent undertakings issued by the beneficiary of any Credit;

 

  (v) any unauthorized Instruction or error in computer or electronic
transmission;

 

  (vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

 

  (vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Credit proceeds or holder
of an instrument or document;

 

  (viii) the fraud, forgery or illegal action of parties other than the
Indemnified Person;

 

  (ix) Bank’s performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation; or

 

  (x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of such Indemnified Person;

in each case, including that resulting from Bank’s own negligence; provided,
however. that such indemnity shall not be available to any Person claiming
indemnification under

 

8



--------------------------------------------------------------------------------

clauses (i) through (x) above to the extent that such Costs are finally
determined pursuant to Section 11 below to have resulted directly from the gross
negligence or willful misconduct of the Indemnified Person claiming indemnity.
Applicant hereby agrees to pay Bank on demand from time to time all amounts
owing under this Section. If and to the extent that the Obligations of Applicant
under this Section are unenforceable for any reason, Applicant agrees to make
the maximum contribution to the Costs permissible under applicable law. This
indemnity provision shall survive termination of this Agreement and all Credits.

 

  (b) Direct Damages; No Punitive Damages. The liability of Bank (or any other
Indemnified Person) under, in connection with and/or arising out of this
Agreement or any Credit (or pre-advice), regardless of the form or legal grounds
of the action or proceeding, shall be limited to direct damages suffered by
Applicant that are caused directly by Bank’s gross negligence or willful
misconduct in (i) honoring a presentation under a Credit that on its face does
not at least substantially comply with the terms and conditions of such Credit,
(ii) failing to honor a presentation under a Credit that strictly complies with
the terms and conditions of such Credit or (iii) retaining Drawing Documents
presented under a Credit. Bank shall be deemed to have acted with due diligence
and reasonable care if Bank’s conduct is in accordance with Standard Letter of
Credit Practice (as defined below) or in accordance with this Agreement.
“Standard Letter of Credit Practice” means, for Bank, any domestic or foreign
law or letter of credit practices applicable in the city in which Bank issued
the applicable Credit or for its branch or correspondent, such laws and
practices applicable in the city in which it has advised, confirmed or
negotiated such Credit, as the case may be. Such practices shall be (A) of banks
that regularly issue Credits in the particular city, and (B) required or
permitted under the ISP (as defined below) or UCP (as defined below), as chosen
in the applicable Credit. “ISP” means, International Standby Practices 1998
(International Chamber of Commerce Publication No. 590) and any subsequent
revision thereof adopted by the International Chamber of Commerce on the date
such Credit is issued. “UCP” means, Uniform Customs and Practice for Documentary
Credits 2007 Revision, International Chamber of Commerce Publication No. 600 and
any subsequent revision thereof adopted by the International Chamber of Commerce
on the date such Credit is issued. Applicant’s aggregate remedies against Bank
and any Indemnified Person for wrongfully honoring a presentation under any
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by Applicant to Bank in respect of the honored
presentation in connection with such Credit under Section 2 above, plus
interest. Notwithstanding anything to the contrary in this Agreement, neither
Bank nor any other Indemnified Person shall, under any circumstances whatsoever,
be liable in contract, tort or otherwise for any punitive, exemplary,
consequential, indirect or special damages or losses regardless of whether or
not Bank or any other Indemnified Person shall have been advised of the
possibility thereof or the form of action in which such damages or losses may be
claimed. Applicant shall take action to avoid and mitigate the amount of any
damages claimed against Bank or any other Indemnified Person, including by
enforcing its rights in the underlying transaction. Any claim by Applicant under
or in connection with this Agreement or any Credit shall be reduced by an amount
equal to the sum of (X) the amount (if any) saved by Applicant as a result of
the breach or alleged wrongful conduct complained of; and (Y) the amount (if
any) of the loss that would have been avoided had Applicant taken all reasonable
steps to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and timely authorizing Bank to effect a cure.

 

9



--------------------------------------------------------------------------------

  (c) No Responsibility or Liability. Without limiting any other provision of
this Agreement, Bank and each other Indemnified Person (if applicable) shall not
be responsible to Applicant for, and/or Bank’s rights and remedies against
Applicant and the Obligations shall not be impaired by:

 

  (i) honor of a presentation under any Credit that on its face substantially
complies with the terms and conditions of such Credit, even if the Credit
requires strict compliance by the beneficiary;

 

  (ii) honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

  (iii) acceptance as a draft of any written or electronic demand or request for
payment under a Credit, even if nonnegotiable or not in the form of a draft,
and/or Bank may disregard any requirement that such draft, demand or request
bear any or adequate reference to the Credit;

 

  (iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Bank’s determination that such Drawing Document appears on
its face substantially to comply with the terms and conditions of the Credit);

 

  (v) acting upon any Instruction that it in good faith believes to have been
given by a Person authorized to give such Instructions;

 

  (vi) any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation;

 

  (vii) any delay in giving or failing to give notice to Applicant;

 

  (viii) any acts, omissions or fraud by, or the solvency of, any beneficiary,
any nominated person or entity or any other Person;

 

  (ix) any breach of contract between the beneficiary and Applicant or any of
the parties to the underlying transaction;

 

  (x) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

  (xi) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

  (xii) acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where it has issued, confirmed, advised or
negotiated such Credit, as the case may be;

 

10



--------------------------------------------------------------------------------

  (xiii) honor of a presentation after the expiration date of any Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Bank if subsequently Bank or any court or other finder of fact
determines such presentation should have been honored;

 

  (xiv) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

  (xv) honor of a presentation that is subsequently determined by Bank to have
been made in violation of international, federal, state, national or local
restrictions on the transaction of business with certain prohibited Persons.

5. Representations and Warranties. Applicant hereby represents and warrants to
Bank that the following matters are true and correct in all respects (all of
which representations and warranties will be repeated as true and correct as of
the date of each new Application submitted by Applicant to Bank and as of the
date of issuance of any Credit requested in each such Application):

 

  (a) Organization, etc. Applicant is duly organized or formed, validly existing
and (to the extent applicable under the laws of the relevant jurisdiction) in
good standing under the laws of the jurisdiction of its organization or
formation, and is duly qualified or licensed to do business (and in good
standing as a foreign corporation or entity, if applicable) in all jurisdictions
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could have a material adverse effect on
Applicant.

 

  (b) Power and Authority. Applicant has the requisite power and authority to
execute and deliver this Agreement and each Application and to perform and
observe the terms and conditions stated herein and therein, and has taken all
necessary corporate or other action to authorize its execution, delivery and
performance of this Agreement and each Application.

 

  (c) Valid and Binding Obligation. This Agreement constitutes, and each
Application when signed and delivered by Applicant to Bank will constitute, its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights of creditors and to general principles of
equity.

 

  (d) No Violation or Breach. Applicant’s execution, delivery and performance of
this Agreement and each Application and the payment of all sums payable
hereunder and thereunder do not and will not: (i) violate or contravene (A) its
articles of association or other organizational or constitutional documents;
(B) any order, writ, law, treaty, rule, regulation or determination of any
governmental or regulatory authority (domestic or foreign), in each case
applicable to or binding upon it or any of its property; or (ii) result in the
breach of any provision of, or in the imposition of any lien or encumbrance
under, or constitute a default or event of default under, any agreement or
arrangement to which it is a party or by which it or any of its property is
bound, the contravention of which agreement or arrangement would have a material
adverse effect on Applicant.

 

  (e) Approvals. No authorization, approval or consent of, or notice to or
filing with, any governmental or regulatory authority is required to be made in
connection with the execution and delivery by Applicant of this Agreement or the
issuance by Bank of any Credit for the account of Applicant pursuant to this
Agreement and related Application.

 

11



--------------------------------------------------------------------------------

  (f) Compliance with Laws. Applicant is in compliance with all applicable laws
and regulations, except where the noncompliance with which would not have a
material adverse effect on Applicant, and no Application, Credit or transaction
under any Application and/or Credit will contravene any laws, treaties, rules or
regulations of any governmental or regulatory authority (state, federal,
national, local or foreign), including, without limitation, any foreign exchange
control laws, restrictive measures applied by the European Union in pursuance of
the Common Foreign and Security Policy objectives set out in the Treaty on
European Union or regulations, United States foreign assets control laws or
regulations or currency reporting laws and regulations, now or hereafter
applicable, except where the noncompliance with which would not have a material
adverse effect on Applicant.

 

  (g) No Default Under Applicant’s Other Agreements. Applicant is not in default
under any agreement, obligation or duty to which it is a party or by which it or
any of its property is bound, which could have a material adverse effect on
Applicant.

 

  (h) No Arbitration Proceeding or Litigation. There is no pending or to the
knowledge of Applicant, threatened arbitration proceeding, litigation or action
which may materially adversely affect its financial condition or business or
which purports to affect the validity or enforceability of this Agreement, any
Credit or any transaction related to any Credit.

 

  (i) Filed All Tax Returns and Paid All Taxes. Applicant has filed all required
tax returns, and all Taxes, assessments and other governmental charges due from
it have been fully paid, except for Taxes which are being contested in good
faith. Applicant has established on its books reserves adequate for the payment
of all federal, state, other income tax and corporation tax liabilities,
including those being contested in good faith.

 

  (j) Financial Statements. The financial statements most recently furnished to
Bank by Applicant are complete and correct and fairly present in all material
respects the financial condition of Applicant as at the date of such financial
statements in accordance with generally accepted accounting principles, and
there has been no material adverse change in Applicant’s business, condition
(financial or otherwise) or results of operation since the date of Applicant’s
most recent annual financial statements.

6. Covenants. Applicant hereby agrees and covenants to do the following:

 

  (a) Compliance with Laws. Comply with all federal, state, national and foreign
exchange regulations and other laws and regulations of any governmental or
regulatory authority (federal, state, national, local and foreign) now or
hereafter applicable to Applicant, this Agreement, any Application or to any
transactions or payments under or in connection with any Application and/or
Credit, except where the noncompliance would not have a material adverse effect
on Applicant.

 

  (b) Keep Adequate Books and Records. Keep adequate records and books of
account in which complete entries will be made in accordance with accounting
principles acceptable to Bank, consistently applied, reflecting all of
Applicant’s financial transactions.

 

  (c)

Permit Visits by Bank. Permit Bank’s employees or representatives from time to
time, during customary business hours and after giving reasonable prior written
notice, to visit and inspect Applicant’s properties, inspect, review and make
copies of such books,

 

12



--------------------------------------------------------------------------------

  records and files as reasonably requested by Bank, and discuss with
Applicant’s executives, Applicant’s business, assets, liabilities, indebtedness,
financial condition and results of operations.

 

  (d) Agreement to Deliver Evidence of Authority. Duly complete, execute and
promptly deliver to Bank concurrent with the execution of this Agreement, duly
executed evidence of authority, in a form deemed acceptable to the Bank,
certifying Applicant’s capacity and authority to execute this Agreement and the
transactions contemplated hereby on behalf of Applicant.

 

  (e) Syndicate Financial Information. As soon as available and in any event
within 30 days after being made available to Applicant (but not less than
semi-annually), deliver or cause to be delivered to Bank the Syndicate’s
periodic financial statements and reports.

 

  (f) Use of Lloyd’s Credits, etc. Ensure that (i) each Lloyd’s Credit is used
solely for the purpose of Applicant’s Funds at Lloyd’s, (ii) Applicant is not a
member of any syndicate at Lloyd’s other than the Syndicate and does not enter
into any other reinsurance arrangements pursuant to which Funds at Lloyd’s are
required to be furnished by Applicant, and (iii) no Lloyd’s Credit is the
subject of any arrangement whereby (x) it is also included (through
interavailability or otherwise) in the Funds at Lloyd’s of any other Member or
(y) it is or can be applied for any purpose other than meeting losses of
Applicant.

 

  (g) Breach of Lloyd’s Rules. If the Syndicate, the managing agent of the
Syndicate or Applicant is in breach of any rule, regulation, requirement or
guideline imposed upon it by Lloyd’s, and such breach shall remain unremedied
for 30 days after the earlier of the date on which Applicant becomes aware of
such failure or written notice thereof shall have been given to Applicant by
Bank, then Applicant will, upon written request of Bank, use commercially
reasonable efforts to procure the return of each Credit issued in favor of
Lloyd’s (whether by obtaining a replacement letter of credit from another issuer
or otherwise).

 

  (h) Notices. Provide prompt written notice to Bank of (i) any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by Lloyd’s or any governmental or regulatory
authority, including (without limitation) the Prudential Regulation Authority
and the Financial Conduct Authority, concerning Applicant’s business, practices
or operations, or any other development, event or condition, which could
reasonably be expected to have a material adverse effect on its business,
operations, assets, liabilities or condition (financial or otherwise), and
(ii) any default or Event of Default under this Agreement.

 

  (i) Syndicate Matters. Use commercially reasonable efforts to provide Bank
written notice of the occurrence of any event or condition that could reasonably
be expected to materially increase the likelihood of a drawing on a Lloyd’s
Credit.

 

  (j) Other Information. Deliver to Bank such other information (financial or
otherwise) as Bank may from time to time request, including information
regarding the Syndicate.

 

  (k)

Further Assurances. At Applicant’s costs and expense, execute and deliver to
Bank such additional certificates, instruments and/or documents and take such
additional action as may be reasonably requested by Bank to enable Bank to issue
any Credit pursuant to

 

13



--------------------------------------------------------------------------------

  this Agreement and related Application, to protect, exercise and/or enforce
Bank’s rights and interests under this Agreement and/or to give effect to the
terms and provisions of this Agreement or any Application. Applicant irrevocably
and by way of security appoints Bank and any of its delegates as its attorney
and authorizes Bank and such delegates, without notice to Applicant, to execute
and deliver all such documents and to take all such actions on behalf of
Applicant. Applicant ratifies and confirms whatever any attorney does or
purports to do under its appointment in this Section.

7. Events of Default. Each of the following shall be an “Event of Default” under
this Agreement:

 

  (a) Failure to Reimburse or Pay. The failure by Applicant or any Person that
has guaranteed or provided credit or collateral support for all or any part of
the Obligations (each such Person, a “Guarantor”) to reimburse or pay any
principal, interest, fee or other amount when due under or in connection with
this Agreement or any Credit.

 

  (b) Breach of Representation and Warranty. Any representation, warranty,
certification or statement made or furnished by Applicant or any Guarantor under
or in connection with this Agreement or any Application or as an inducement to
Bank to issue a Credit shall be false, incorrect or incomplete in any material
respects when made.

 

  (c) Failure to Perform or Observe Covenants. Applicant’s or any Guarantor’s
failure to perform or observe any term, covenant or agreement contained in this
Agreement (other than those referred to in subsections (a) and (b) of this
Section), the Guaranty, the Security Agreement or any other Credit Document (as
defined in the Guaranty), or the breach of any other obligation owed by
Applicant or any Guarantor to Bank, and with respect to any such failure or
breach that by its nature can be cured, such failure or breach shall continue or
remain unremedied for thirty (30) calendar days after such failure or breach
occurs; or the occurrence of an “Event of Default” (as defined in the Security
Agreement).

 

  (d) Defaults with Other Bank Agreements. The occurrence and continuance of any
default or defined event of default under any other agreement, document or
instrument signed or made by Applicant or any Guarantor with or in Bank’s favor,
including (without limitation) any “Event of Default” as defined in the Senior
Credit Agreement.

 

  (e) Insolvency Proceedings, Etc.

 

  (i) Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (A) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, bankruptcy, examination or reorganization (by way
of voluntary or involuntary proceeding, arrangement, scheme of arrangement or
otherwise) of Applicant or any Guarantor (provided that in the case of any such
involuntary proceeding instituted against Parent under US federal or state
bankruptcy or insolvency law, such proceeding continues undismissed or unstayed
for a period of 30 consecutive days);

 

  (B) a composition, compromise, assignment or arrangement with any creditor of
Applicant or any Guarantor;

 

14



--------------------------------------------------------------------------------

  (C) the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of Applicant or any Guarantor or any of its assets (provided that in the case of
any such appointment for Parent or its assets under US federal or state
bankruptcy or insolvency law, such appointment continues undischarged for a
period of 30 consecutive days); or

 

  (D) enforcement of any security over any assets of Applicant or any Guarantor,

or any analogous procedure or step is taken in any jurisdiction.

 

  (ii) Subsection (i) shall not apply to any winding-up petition which in the
opinion of Bank is frivolous or vexatious and is discharged, stayed or dismissed
within 14 days of commencement.

 

  (f) Insolvency.

 

  (i) Applicant or any Guarantor:

 

  (A) is unable or admits inability to pay its debts as they fall due;

 

  (B) is deemed to, or is declared to, be unable to pay its debts under
applicable law;

 

  (C) suspends or threatens to suspend making payments on any of its debts; or

 

  (D) commences negotiations with one or more of its creditors (excluding Bank)
with a view to rescheduling any of its indebtedness.

 

  (ii) The value of the assets of Applicant or any Guarantor is less than its
liabilities (taking into account contingent and prospective liabilities).

 

  (iii) A moratorium is declared in respect of any indebtedness of Applicant or
any Guarantor. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

  (g) Death; Legal Incompetency, etc. If any Guarantor or any general partner or
member of Applicant is a natural person, the death or judicial declaration of
incompetency or mental incapacity of any such Guarantor or any such general
partner or member.

 

  (h) Sale of Assets; Reorganization or Merger; Dissolution. There shall occur
in one or a series of transactions: (i) the sale, assignment or transfer of all
or a substantial portion of the assets of Applicant or of any Guarantor; (ii) a
reorganization, merger or consolidation of Applicant or any Guarantor (or the
making of any agreement therefor) shall occur without the prior written consent
of Bank; or (iii) the dissolution, cancellation or termination of Applicant or
any Guarantor; or Applicant shall cease to be a wholly-owned subsidiary of
Parent.

 

  (i)

Default of Third Party Indebtedness. Applicant’s or any Guarantor’s failure to
pay or perform when due any indebtedness or other obligation Applicant or such
Guarantor has

 

15



--------------------------------------------------------------------------------

  to any Person other than Bank in an aggregate principal amount of $25,000,000
or more (or the equivalent thereof in currencies other than U.S. Dollars) if
such failure gives the payee of such indebtedness or the beneficiary of the
performance of such obligation the right to accelerate the time of payment of
such indebtedness or the performance of such obligation.

 

  (j) Creditors’ process. Any expropriation, attachment, sequestration, distress
or execution or any analogous process in any jurisdiction affects any material
amount of assets of Applicant or any Guarantor.

 

  (k) Judgment. The filing of a notice of judgment lien against Applicant or any
Guarantor; or the recording of any abstract of judgment against Applicant or any
Guarantor in any jurisdiction in which Applicant or such Guarantor has an
interest in real property; or the entry of a judgment against Applicant or any
Guarantor; in each case which involves an amount in excess of $25,000,000 (or
the equivalent thereof in currencies other than U.S. Dollars) and which is not
paid, bonded, stayed or discharged within 30 days.

 

  (l) Collateral. Parent or Applicant shall fail to deliver cash collateral when
required pursuant to Section 2(c) or as otherwise specified in the Credit
Documents, or the Security Agreement (after execution and delivery thereof)
shall for any reason (other than pursuant to the terms hereof or thereof) cease
to create a valid, perfected and first priority lien upon and security interest
in the collateral purported to be covered thereby; provided that if the amount
of collateral falls below the Required Balance, such circumstance shall not
constitute an Event of Default if the collateral is restored to the Required
Balance within three Business Days of notification by Bank of such failure or,
if earlier, within five Business Days of Applicant or Parent becoming aware of
such failure.

8. Remedies. Upon the occurrence and during the continuance of any Event of
Default:

 

  (a) The full undrawn amount of each Credit, together with any additional
amounts payable hereunder, shall, at Bank’s option, become due and payable
immediately without demand upon or notice to Applicant; provided, however, that
in the case of any Event of Default specified in Sections 7(e) or (f) above, the
amount of each Credit, together with any additional amounts payable hereunder,
shall, automatically and without any notice to Applicant or any other act by
Bank, become immediately due and payable;

 

  (b) Bank may exercise from time to time any of the rights, powers and remedies
available to Bank under this Agreement, under any other documents now or in the
future evidencing or securing the Obligations or under applicable law, and all
such remedies shall be cumulative and not exclusive; and

 

  (c) Upon written request of Bank, Applicant will procure the return of each
Credit issued in favor of Lloyd’s (whether by obtaining a replacement letter of
credit from another issuer or otherwise).

With respect to Bank’s exercise of any of the foregoing rights, powers and/or
remedies, Applicant hereby waives presentment, protest, dishonor, notice of
dishonor, demand, notice of protest, notice of non-payment, notice of acceptance
of this Agreement and any other notice or demand of any kind from Bank.

9. Subrogation. The Bank, at its option, shall be subrogated to Applicant’s
rights against any Person who may be liable to Applicant on any transaction or
obligation underlying any Credit, to the rights of any holder in due course or
Person with similar status against Applicant, and to the rights of any
beneficiary or any successor or assignee of any beneficiary.

 

16



--------------------------------------------------------------------------------

10. Governing Law; UCP: ISP: Standard Letter of Credit Practice. This Agreement,
each Credit and any non-contractual obligations arising out of or in connection
with them shall be governed by and construed in accordance with (a)(1) in the
case of each Credit, the substantive laws of the jurisdiction specified in the
applicable Credit, or if no governing law is so specified, the laws of England,
and (2) in the case of this Agreement, the laws of England (as applicable, the
“Jurisdiction”) and (b) the ISP or UCP, as set forth in each Credit, which is,
as applicable, incorporated herein by reference into this Agreement and which
shall control (to the extent not prohibited by the law of the Jurisdiction) in
the event of any inconsistent provisions of such law. Unless Applicant specifies
otherwise in its Application for a Credit, Applicant agrees that Bank may issue
a Credit subject to the ISP or UCP. Bank’s privileges, rights and remedies under
the ISP and/or UCP shall be in addition to, and not in limitation of, its
privileges, rights, and remedies expressly provided for herein. The ISP and UCP
shall serve, in the absence of proof to the contrary, as evidence of Standard
Letter of Credit Practice with respect to matters covered therein. To the extent
permitted by applicable law, (i) this Agreement shall prevail in case of
conflict between this Agreement and/or Standard Letter of Credit Practice,
(ii) the ISP shall prevail in case of conflict between the ISP and other
Standard Letter of Credit Practice if the Credit is governed by the ISP, and
(iii) the UCP shall prevail in case of a conflict between the UCP and other
Standard Letter of Credit Practice if the Credit is governed by the UCP.

11. Jurisdiction.

 

  (a) The courts of England have exclusive jurisdiction to settle any disputes
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

  (b) The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

12. Consent to Jurisdiction Venue and Service of Process.

 

  (a) Bank shall be entitled to require the appointment of an agent for service
of process in relation to Applicant and/or any Guarantor on terms acceptable to
Bank.

 

  (b) If Applicant or any Guarantor fails to appoint an agent for service of
process or if any person appointed as an agent for service of process is unable
for any reason to act as agent for service of process, Applicant must
immediately (and in any event within 15 days of such event taking place) appoint
another agent on terms acceptable to Bank. Failing this, Bank may appoint
another agent for this purpose.

13. Bankruptcy and Forfeiture Reinstatement. If any consideration transferred to
Bank in payment of, or as collateral for, or in satisfaction of the Obligations,
shall be voided in whole or in part as a result of (a) a subsequent bankruptcy
or insolvency proceeding; (b) any forfeiture or seizure action or remedy;
(c) any fraudulent transfer or preference action or remedy; or (d) any other
civil, criminal or equitable proceeding or remedy, then Bank’s claim to recover
the voided consideration shall be a new and independent claim arising under this
Agreement and shall be jointly and severally due and payable immediately by
Applicant.

 

17



--------------------------------------------------------------------------------

14. Notices. Unless otherwise expressly provided herein, all notices,
Instructions, approvals, requests, demands, consents and other communications
provided for hereunder (collectively, “notices”) shall be in writing (including
by facsimile or other electronic transmission approved by Bank). All notices
shall be sent by regular mail or certified mail prepaid, by facsimile or other
electronic transmission approved by Bank, by hand delivery, by Federal Express
(or other comparable domestic or international delivery service) prepaid to the
applicable address, facsimile number or electronic mail address set forth on the
signature page hereof in the case of Applicant. All notices to Bank shall be
directed to the office of Bank issuing the Credit and, if Bank approves of
receiving notices by email, to the email address of Bank provided from time to
time by Bank to Applicant. Bank may, but shall not be obligated to, require
authentication of any electronic transmission. Notices sent by hand, Federal
Express (or other comparable domestic or international delivery service) or
certified mail shall be deemed to have been given when received; notices sent by
regular mail shall be deemed to have been received five (5) days after deposit
into the mail, notices sent by facsimile or other electronic transmission shall
be deemed to have been given when sent and receipt has been confirmed. Applicant
or Bank may change its address for notices by notifying the other of the new
address in any manner permitted by this Section.

15. Waiver and Amendments. No modification, amendment or waiver of, or consent
to any departure by Applicant from, any provision of this Agreement will be
effective unless made in a writing signed by Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Bank’s consent to any amendment, waiver or modification does not
mean that Bank will consent or has consented to any other or subsequent
Instruction to amend, modify or waive a term of this Agreement or any Credit. No
delay by Bank in exercising any of its rights or remedies shall operate as a
waiver, nor shall any single or partial waiver of any right or remedy preclude
any other further exercise of that right or remedy, or the exercise of any other
right or remedy.

16. Successors and Assigns. This Agreement will be binding on Applicant’s heirs,
executors, administrators, legal representatives, successors and permitted
assigns, and shall inure to the benefit of Bank’s successors and assigns. Bank
may assign this Agreement and its rights to reimbursement regarding any Credit,
in whole or in part, without Applicant’s consent. Applicant may not assign or
transfer any of its interests, rights or remedies related to this Agreement or
any Credit, in whole or in part, without the prior written consent of Bank.

17. Severability. Whenever possible, each provision of the Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of the Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

18. Entire Agreement. This Agreement, together with any Application(s) accepted
by Bank and any other agreement, document or instrument referred to herein,
constitute the final, exclusive and entire agreement and understanding of, and
supersede all prior or contemporaneous, oral or written, agreements,
understandings, representations and negotiations between, the parties relating
to the subject matter of this Agreement, provided that this Agreement shall not
supersede any reimbursement agreement (however titled) that has been entered
into specifically with respect to any “direct pay” standby letter of credit or
other similar standby letter of credit where the terms of such reimbursement
agreement have been drafted to specifically address the particular attributes
of, or the particular circumstances of the underlying transaction supported by,
such standby letter of credit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

 

18



--------------------------------------------------------------------------------

20. Continuing Agreement. This Agreement is a continuing agreement and may not
be terminated by Applicant except upon (a) thirty (30) days’ prior written
notice of such termination by Applicant to Bank at the address set forth on the
most recent Credit issued hereunder, (b) reimbursement and/or payment of all
Obligations, and (c) the expiration or cancellation of all Credits issued
hereunder. Notwithstanding the foregoing sentence, if a Credit is issued in
favor of a sovereign or commercial entity, which is to issue a guarantee or
undertaking on Applicant’s behalf in connection therewith, or is issued as
support for such a guarantee, Applicant shall remain liable with respect to such
Credit until Bank is fully released in writing by such entity.

21. Joint and Several Liability. If this Agreement is signed by two or more
Applicants:

 

  (a) each shall be deemed to make to Bank all the representations, warranties
and covenants contained herein, and each shall be jointly and severally liable
under this Agreement; and

 

  (b) each Applicant hereby waives any defense to its liability for
reimbursement, payment and/or performance of the Obligations based upon or
arising by reason of: (i) principles of suretyship or any disability or other
defense of any other Applicant or any other Person; (ii) the cessation or
limitation from any cause whatsoever, other than reimbursement and/or payment in
full, of the liability of the other Applicant(s) or any other Person for the
Obligations; (iii) any lack of authority of any officer, director, partner,
agent or other Person acting or purporting to act on behalf of the other
Applicant(s) or any defect in the formation of the other Applicant(s); (iv) any
act or omission by Bank which directly or indirectly results in or aids the
discharge of the other Applicant(s) by operation of law or otherwise, or which
in any way impairs or suspends any rights or remedies of Bank against the other
Applicant(s); (v) any impairment of the value of any interest in any security
for the payment and performance under this Agreement, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; or (vi) any modification of
the obligations or liabilities of the other Applicant(s) for the Obligations,
including without limitation the renewal, extension, acceleration or other
change in time for reimbursement or payment of, or other change in the terms of,
the indebtedness of any Applicant for the Obligations, including increase or
decrease of the rate of interest thereon.

Until all Obligations shall have been paid in full, no Applicant shall have any
right of subrogation. Each Applicant hereby waives all rights and defenses it
may have arising out of (A) any election of remedies by Bank, even though that
election of remedies destroys its rights of subrogation or its rights to proceed
against the other Applicant(s) for reimbursement, or (B) any loss of rights it
may suffer by reason of any rights, powers or remedies of the other Applicant(s)
in connection with any laws limiting, qualifying or discharging any Applicant’s
indebtedness for the Obligations. Until all Obligations shall have been paid in
full, each Applicant hereby waives any right to enforce any remedy which Bank
now has or may hereafter have against the other Applicant(s) or any other
Person, and waives any benefit of, or any right to participate in, any security
now or hereafter held by Bank. Unless otherwise agreed by Bank, Bank in its
discretion may accept an Application or seek or receive Instruction from, or
give or send notice to, any Applicant regarding a Credit, including, without
limitation, any amendment thereto or waiver of any discrepancy thereunder, and
until Bank at the office at which the relevant Credit is issued actually
receives written notice of revocation, each Applicant shall be bound by and
hereby affirms the Instructions of the other.

 

19



--------------------------------------------------------------------------------

EXECUTION:

The parties have shown their acceptance of the terms of this Agreement by
executing it, in the case of Applicant as a deed, on the following page(s). This
document is the deed of Applicant even if it has not been duly executed by Bank
or has been executed by Bank but not as a deed.

 

20



--------------------------------------------------------------------------------

APPLICANT: SIGNED AND DELIVERED for and on behalf of and as the deed of PRA
Corporate Capital Limited By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

OR   By:  

/s/ Edward L. Rand, Jr.

Name:  

Edward L. Rand, Jr.

Title:  

Director

 

in the presence of:    (Signature of Witness):  

/s/ Lawrence K Cochran

   (Name of Witness):  

Lawrence K Cochran

   (Address of Witness):  

100 Brookwood Place Birmingham AL 35209

   (Occupation of Witness):  

Investment manager

  

 

21



--------------------------------------------------------------------------------

Address:

100 Brookwood Place Birmingham AL USA 35209

 

 

Facsimile:  

(205  ) 868 4068

Email:  

erand@proassurance.com

Date: as of November 8, 2013

 

22



--------------------------------------------------------------------------------

BANK:     Signed as a deed by     Wells Fargo Bank, National Association    
acting by    

Keith Endersen

    (Name of authorized signatory)

/s/ Keith Endersen

    (Signature of authorized signatory)

Reginald M. Goldsmith III

    (Name of authorized signatory)

/s/ Reginald M. Goldsmith III

    (Signature of authorized signatory)

 

23



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Unsecured Option

     1.125 %      1.25 %      1.375 %      1.625 %      1.875 % 

Secured Option

     0.50 %      0.50 %      0.50 %      0.50 %      0.50 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, Parent’s Moody’s Rating is
A3 or better and Parent’s S&P Rating is A- or better.

“Level II Status” exists at any date if, on such date, (i) Parent has not
qualified for Level I Status and (ii) Parent’s Moody’s Rating is Baal or better
and Parent’s S&P Rating is BBB+ or better.

“Level III Status” exists at any date if, on such date, (i) Parent has not
qualified for Level I Status or Level II Status and (ii) Parent’s Moody’s Rating
is Baa2 or better and Parent’s S&P Rating is BBB or better.

“Level IV Status” exists at any date if, on such date, (i) Parent has not
qualified for Level I Status or Level II Status or Level III Status and
(ii) Parent’s Moody’s Rating is Baa3 or better and Parent’s S&P Rating is BBB-
or better.

“Level V Status” exists at any date if, on such date, Parent has not qualified
for Level I Status, Level II Status, Level III Status or Level IV Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to Parent’s senior unsecured
long-term debt securities without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by Standard & Poor’s Ratings
Services, a division of the McGraw Hill Companies, Inc., and then in effect with
respect to Parent’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on Parent’s Status as determined from its then-current Moody’s and S&P
Ratings. The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date. In order to
qualify for a particular Status for the Applicable Rate either (i) each of the
Moody’s Rating and the S&P Rating required for that Status must be attained or
(ii) if there is a split rating, the higher rating shall apply, except that in
the event of a split rating of more than one level, the applicable rating shall
be one level above the lower rating. If only one rating agency is supplying a
rating, then the rating supplied by that rating agency shall be used. If an
Event of Default shall have occurred and be continuing, Level V Status shall be
applicable for as long as the same shall continue. If at any time Parent has no
Moody’s Rating or no S&P Rating, Level V Status shall exist.